United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-41133
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                      MARTIN ANGEL HINOJOSA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-02-CR-125-1
                      --------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Angel Hinojosa appeals his guilty-plea conviction and

sentence for possession with intent to distribute less than 50

kilograms of marijuana in violation of 21 U.S.C. §§ 2, 841 and 846.

Hinojosa challenges the district court’s refusal to apply the

“safety valve” provision, U.S.S.G. § 5C1.2, arguing that the

district court did not make an independent determination concerning

Hinojosa’s “truthfulness” in providing “to the Government all


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 02-41133
                                    -2-

information   and   evidence   [he   had]   concerning   the   offense   or

offenses that were part of the same course of conduct or of a

common scheme or plan[.]”      See U.S.S.G. § 5C1.2(a)(5).

     The district court’s finding regarding Hinojosa’s truthfulness

for purposes of U.S.S.G. § 5C1.2(a)(5) is plausible in the light of

the record viewed in its entirety.      See United States v. Davis, 76

F.3d 82, 84 (5th Cir. 1996).     The district court did not substitute

Agent Martinez’ decision for its own; rather, the court acted well

within its wide discretion in finding Agent Martinez’ testimony

credible.   See United States v. Edwards, 65 F.3d 430, 432 (5th Cir.

1995); United States v. West, 58 F.3d 133, 138 (5th Cir. 1995).

Therefore the district court did not clearly err in refusing to

apply the “safety valve” provision.

     Hinojosa also argues that 21 U.S.C. § 841 is unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).         Hinojosa

correctly concedes that the issue is foreclosed by United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), and he raises it only

to preserve its further review by the Supreme Court.       We are indeed

bound by our precedent absent an intervening Supreme Court decision

or a subsequent en banc decision.      See United States v. Stone, 306

F.3d 241, 243 (5th Cir. 2002).

     Accordingly, the judgment of the district court is AFFIRMED.